
	

113 HR 4430 IH: Protecting the Sustainable Use of Spent Grains Act of 2014
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4430
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Womack (for himself, Mr. Welch, Ms. Pingree of Maine, and Mr. Gardner) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the FDA Food Safety Modernization Act to ensure that certain facilities continue to be
			 treated as alcohol-related facilities, notwithstanding the distribution of
			 spent grains resulting from the production of alcoholic beverages.
	
	
		1.Short titleThis Act may be cited as the Protecting the Sustainable Use of Spent Grains Act of 2014.
		2.Applicability of exemption to alcohol-related facilities that distribute spent grainsSection 116 of the FDA Food Safety Modernization Act (21 U.S.C. 2206) is amended—
			(1)by redesignating subsection (c) as subsection (d);
			(2)by inserting after subsection (b) the following:
				
					(c)Spent grainsNotwithstanding subsection (b), the exemption in subsection (a) shall not cease to apply to a
			 facility on the basis of such facility distributing, for use as food for
			 animals, spent grains resulting from the facility’s production of
			 alcoholic beverages.; and
			(3)in subsection (d), as redesignated, by striking Except as provided in subsections (a) and (b) and inserting Except as provided in subsections (a), (b), and (c).
			
